Citation Nr: 0923407	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a heart condition as 
secondary to status post squamous cell carcinoma of the left 
false vocal cord.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from March 1948 to January 1950, 
from July 1950 to January 1952, and from March 1954 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The record raises the issue of entitlement to service 
connection for diabetes, to include due to Agent Orange 
exposure.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection is currently in effect for status post 
squamous cell carcinoma of the left false vocal cord.  In 
December 2005, the Veteran submitted a claim of entitlement 
to service connection for a heart disorder that he maintains 
was caused or aggravated by his service-connected squamous 
cell carcinoma and any treatment associated with that 
disorder.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (2006).  Additionally, when aggravation of a nonservice- 
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) 
(2008).

Private treatment and diagnostic records reveal show that in 
November 2002 the Veteran was diagnosed with mitral valve 
regurgitation.  

Results of an April 2003 biopsy revealed that he had a 
carcinoma of the vocal cord.  

A July 2003 private hospital discharge record indicates that 
the Veteran had a history of hypertension, hyperlipidemia and 
squamous cell carcinoma.  On July 22, 2003, underwent surgery 
for cancer of his throat.  Post-operatively, he was extremely 
short of breath.  On July 23rd, the Veteran experienced an 
episode of chest pain and was ultimately diagnosed with a 
myocardial infarction.  Discharge diagnoses include 
myocardial infarction and coronary artery disease.  According 
to a December 2003 signed statement from Nathan R. Williams, 
M.D., the Veteran experienced a post-operative cardiac arrest 
and a myocardial infarction on July 23, 2003.  Dr. Williams 
indicated that the Veteran "came out of it fairly well" but 
doctors "were unable to successfully angioplasty or stent 
any of the lesions found".

Subsequent private medical records reflect the Veteran's 
treatment for multiple coronary problems.  An April 2007 VA 
examination report notes that he was scheduled for valve 
repair later that month.  A June 2007 private hospital record 
includes a clinical impression of status post recent coronary 
bypass surgery, status post cerebrovascular accident, history 
of mitral valve annuloplasty and persistent mitral 
regurgitation.  

In support of his claim, the Veteran submitted a statement 
signed by David C. Sane, M.D., evidently a cardiologist, in 
November 2007, to the effect that it was "[p]ossible" that 
the Veteran's existing heart disorder worsened as a result of 
or was aggravated by his service-connected disability of 
squamous cell carcinoma of the left false vocal cord, status 
post excision.  Dr. Sane did not provide a rationale for his 
opinion.

In light of Dr. Sane's opinion, and the pending claim of 
entitlement to service connection for diabetes, the Board 
finds that the Veteran's medical records should be reviewed 
by a VA cardiologist to determine whether he has a heart 
disorder due to service, a heart disorder that is caused or 
aggravated by squamous cell carcinoma of the left false vocal 
cord, to include stress or complications associated with the 
July 2003 surgical resection; or a heart disorder that is 
aggravated by diabetes.  Allen.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The Veteran's claims files are to be 
forwarded for review by a VA cardiologist 
to determine the etiology of any currently 
diagnosed heart disorder.  An examination 
should be conducted only if deemed 
necessary by the VA physician examiner.  
The VA cardiologist is to address the 
following:  Does the Veteran have a 
diagnosed heart disability?  If so, the 
cardiologist must proffer an opinion, with 
supporting analysis, as to whether it is 
at least as likely as not that any heart 
disorder was caused or aggravated by vocal 
cord squamous cell carcinoma, to include 
any operative procedure used to treat the 
carcinoma.  Further, if a heart disorder 
is diagnosed, the cardiologist must opine 
whether it is at least as likely as not 
that any heart disorder was aggravated by 
diabetes mellitus.  The degree of any 
diagnosed heart disorder that would not be 
present but for the Veteran's vocal cord 
squamous cell carcinoma, to include any 
operation therefor; and/or diabetes, must 
be identified.  In rendering an opinion, 
the VA examining physician is to comment 
on the fact that the Veteran experienced a 
myocardial infarction the day following 
his July 22, 2003 cancer surgery, and the 
relevance of that surgery to any permanent 
aggravation of any preexisting heart 
disorder.

A complete rationale should be provided 
for any opinion offered.  The Veteran's 
claims files must be made available to the 
examiner.

2.  Thereafter, the RO/AMC must first 
adjudicate the claims of entitlement to 
service connection for diabetes to include 
secondary to Agent Orange exposure, and 
service connection for a heart disorder 
secondary to diabetes.  It must also 
readjudicate the claim of entitlement to 
service connection for a heart disorder 
secondary to status post squamous cell 
carcinoma of the left false vocal cord.  

If service connection for diabetes, or a 
heart disorder secondary to diabetes is 
denied, the appellant should be advised 
that he must perfect an appeal as to those 
issues before the Board may exercise 
jurisdiction.  If the claim of entitlement 
to service connection for a heart disorder 
secondary to squamous cell carcinoma is 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

